Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 1 of 21 PageID #: 7




                  Exhibit A-1
              Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 2 of 21 PageID #: 8




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19813736
Notice of Service of Process                                                                            Date Processed: 05/16/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Lloyds
                                              Entity ID Number 3461674
Entity Served:                                State Farm Lloyds
Title of Action:                              Members Only Dental d/b/a Bella Vita Dentistry vs. State Farm Lloyds
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Denton County District Court, TX
Case/Reference No:                            19-4234-442
Jurisdiction Served:                          Texas
Date Served on CSC:                           05/16/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           C. Bryan Beverly
                                              713-861-0015

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
          Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 3 of 21 PageID #: 9
                                                                                                       E-Served via EFile.TXCourts.gov on
                                                                                                                        5/9/2019 12:09 PM


                                      CITATION —TRC 99 and 106
    THE STATE OF TEXAS                                                                 COUNTY OF DENTON
                                                CAUSE NO. 19-4234-442

    TO: State Farm Lloyds by serving Corporation Service Company, 211 East 7th Street, Suite 620,
    Austin, Texas 78701 (or wherever he/she may be found)

    Notice to defendant: You have been sued. You may employ an attorney. If you, or your attorney, do not file a
    written answer with the clerk who issued this citation by 10:00 a.m. on the first Monday following the expiration of
    twenty days after you were senred this citation and petition, a default judgment may be taken against you.

                          442nd Judicial District Court
     Court:
                          1450 E. McKinne , 4th Floor, Denton, TX 76209
     Cause No.:           19-4234-442
     Date of Filing:      May 08, 2019
     Document:            Plaintiffs Original Petition
     Parties in Suit:     Members Only Dental; State Farm Lloyds
                          David Trantham, District Clerk
     Clerk:
                          1450 E. McKinne , Suite 1200, Denton, TX 76209
     Party or             C. Bryan Beverly
     Part 's Attorne :    26619 1-45 South, The Woodlands, TX 77380

       Issued under my hand and seal of this said court on this the 9th day of May, 2019.
                                                                              David Trantham, District Clerk
                                                                             Denton, Denton wnty, Texas

                                                            BY:               ~              ~ ~ ` . `i,j)Deputy
                                                                    Shelley cCutcheon

                                                         Service Return

    Came to hand on the                 day of                         , 20~, at ~m., and executed on the
           day of                                 , 20       , at         M by deliv ring to the within named

                                                    in person a true copy of this citation, with attached copy(ies)
    of the PlaintifPs Original Petition , at


     Service Fee: $                                                                               Sheriff/Constable
                                                                                                  _ County, Texas

     Service ID No.                                                                     Deputy/Authorized Person

                                               VERIFICATION
            On this day personally appeared                                                     known to me
    to be the person whose name is subscribed on the foregoing instrument and who has stated: upon penalty of
    perjury, I attest that the foregoing instrument has been executed by me in this cause pursuant to the Texas Rules
    of Civil Procedure. I am over the age of eighteen years and I am not a party to or interested in the outcome of
    this suit, and have been authorized by the Denton County Courts to senre process.
              Subscribed and sworn to before me on this the            day of                                    20_
                                                                                                          Notary Public




~                                                                            ~~
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 4 of 21 PageID #: 10
                                        "                                   FILED: 5/8/2019 3:47 PM
                                                                            David Trantham
                                                                            Denton County District Clerk
                                                                            By: Shelley Mccutcheon, Deputy

                                             19-4234-442
                             WAIhy-M[/a


MEMBERS ONLY DENTAL DB/A                      § IN THE DISTRICT COURT
BELLA VITA DENTISTRY,                         §
     Plaintiff,                               §
                                              §
                                              §     DENTON COUNTY, TEXAS
VS.                                           §
                                              §
STATE FARIVI LLOYDS,                          §
     Defendant.                               §        JUDICIAL DISTRICT


                            PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Members Only Dental d/b/a Bella Vita Dentistry (hereinafter "PlaintifP'),

and complains of State Farm Lloyds (hereinafter "State Farm"). In support of its claims and

causes of action, Plaintiff would respectfully show the Court as follows:

                                             I.
                                      DISCOVERY LEVEL

       1.      Plaintiff intends for discovery to be conducted at Leve12, pursuant to Rule 190 of

the Texas Rules of Civil Procedure.

                                            II.
                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction to hear Plaintiff's claims under Texas common law and

Texas statutory law. Inarguably, the amount in controversy exceeds the minimum jurisdictional

limits of this Court. Additionally, Venue is mandatory and proper in Denton County, Texas, in

accordance with Tex. Civ. Prac. & Rem. Code § 15.002, as all or a substantial part of the events

giving rise to this suit occurred within this county.

  PLAINTIFF MEMBERS ONLY DENTAL DB/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                    Page 1
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 5 of 21 PageID #: 11




                                               III.
                                            PARTIES

       3.      Plaintiff is an individual whose business and properry is located in Trophy Club,

Denton County, Texas.

       4.      Defendant State Farm is a Texas insurer, which may be served with process by

serving this Original Petition and a copy of the citation on its Registered Agent, Corporation

Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.

                                           IV.
                                  FACTUAL BACKGROUND

       5.      Plaintiff is the named insured under a commercial property insurance policy

issued by State Farm, insurance policy no. 93-CP-G580-4 (hereinafter referred to as the

"Policy").

       6.      On or about January 24, 2019, a fire severely damaged Plaintiff's property located

at 925 Trophy Club Drive, Trophy Club, TX 76262 (hereinafter referred to as the "Property")

Pursuant to the obligations under the Policy, Plaintiff timely filed an insurance claim.

       7.      To date, over 100 days since the loss and interruption of Plaintiff's business, State

Farm has failed to pay or even tender to Plaintiff a coverage decision on its covered claim.

       8.      The adjuster, assigned to the claim by State Farm, has conducted a egregiously

long and substandard investigation of the Property and damages, continued to come up with new,

duplicative and unreasonable document requests, and has yet to reach a coverage decision in

violation of the language in the Policy and timeline mandated by the Texas Insurance Code.

        9.     More specifically, upon acceptance of the claim by State Farm, State Farm

assigned Michael Carter to perform an investigation of Plaintiff's damages. Over 100 days later,



  PLAINTIFF MEMBERS ONLY DENTAL D/B/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                     Page 2
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 6 of 21 PageID #: 12




Plaintiff still has not received any coverage nor explanation from Michael Carter or State Farm on

why he has not received the coverage he purchased from State Farm.

       10.     It is clear that State Farm's unreasonable and significantly delayed investigation is

the cause of Plaintiff's losses to date. As a result of the mishandling of its claim, Plaintiff has

been forced to hire legal counsel to recover the coverage it has purchased from State Farm while

State Farin continues to find a way to pin the liability for Plaintiff's losses onto someone else.

       11.     As a result of the above issues, Plaintiff did not receive the coverage for which it

had originally contracted with State Farm. Therefore, Plaintiff has been forced to file this suit in

order to recover total loss damages arising from the above-referenced conduct and from the

unfair refusal to pay insurance benefits in accordance with the Policy.

       12.    As indicated below, Plaintiff seeks relief under the common law, the Deceptive

Trade Practices-Consumer Protection Act and the Texas Insurance Code.

                                                 V.
                               CLAIIVIS AGAINST DEFENDANT

       13.     Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

       14.     All conditions precedent to recovery by Plaintiff have been met or have occurred.

       15.     All acts by State Farm were undertaken and completed by its officers, agents,

servants, employees, and representatives. Such were either done with the full authorization or

ratification of State Farm and were completed in its nonnal and routine course and scope of

employment with State Farm.




  PLAINTIFF 1VIEMBERS ONLY DENTAL DB/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                     Page 3
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 7 of 21 PageID #: 13




                                 1. BREACH OF CONTRACT

       16.     According to the insurance coverage that Plaintiff purchased from State Farm,

State Farm had the absolute duty to timely and reasonably investigate Plaintiff's damages, and to

properly pay Plaintiff's policy benefits for the claims made due to its extensive fire-related

damages.

       17.     As a result of the January 24, 2019 fire loss, Plaintiff has suffered devastating

damages to its property and business which should be covered under the Policy it purchased

from State Farm.

       18.     Despite objective evidence of such damages and the cause thereof, State Farm has

breached its contractual obligations under the Policy by failing to pay Plaintiff benefits relating

to the cost to put Plaintiff's property and business back into pre-loss condition, as well as for

related losses. As a result of this material breach, Plaintiff has suffered actual and consequential

damages.

             2. VIOLATIONS OF THE TEXAS DTPAAND TIE-IN-STATUTES

       19.     State Farm's collective actions constitute violations of the Texas Deceptive Trade

Practices Act, including but not limited to, Sections 17.46(b)(5), (7), (12), (24), and Sections

17.50(a)(3), (4) of the Texas Business & Commerce Code. Specifically in violation of Section

17.46(b), State Farm collectively engaged in false, misleading, or deceptive acts or practices that

included, but were not limited to:

               17.46(b)(5) - Representing that its Policy, coverage and claim adjustment services
               had sponsorship, approval, characteristics, ingredients, uses, benefits or quantities
               which they did not have;




  PLAINTIFF MEMBERS ONLY DENTAL D/B/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                     Page 4
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 8 of 21 PageID #: 14




               17.46(b)(7) - Representing that its Policy, coverage and claim adjustment services
               were of a particular standard, quality, or grade, and that the Policy was of a
               particular style or model, when they were of another;

               17.46(b)(12) - Representing that the Policy conferred or involved rights,
               remedies, or obligations which it did not have or involve; and

               17.46(b)(24) - Failing to disclose information concerning the Policy, coverage and
               claim adjustment services which were known at the time of the transaction if such
               failure to disclose such information was intended to induce the consumer into a
               transaction into which the consumer would not have entered had the information
               been disclosed.

       20.     Moreover, and specifically in violation of Section 17.50(a), State Farm

collectively engaged in the use of false, misleading and deceptive acts or practices outlined

above, to which Plaintiff relied on to its detriment, in addition to engaging in the following:

               17.50(a)(3) - An unconscionable action or course of action; and

               17. SO(a) (4) - Violating Chapter 541 of the Texas Insurance Code.

       21.     As described in this Original Petition, State Farm represented to Plaintiff that the

Policy and State Farm's adjusting and investigative services had characteristics or benefits that

they actually did not have, which gives Plaintiff the right to recover under Section 17.46(b)(5) of

the DTPA.

       22.     As described in this Original Petition, State Farm represented to Plaintiff that the

Policy and State Farm's adjusting and investigative services were of a particular standard,

quality, or grade when they were of another, which also stands in violation of Section 17.46(b)(7)

of the DTPA.

       23.     By representing that State Farm would pay the entire amount needed (minus the

Policy deductible) by Plaintiff to repair the property and business loss damages caused by the fire



  PLAINTIFF MEMBERS ONLY DENTAL D/B/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                     Page 5
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 9 of 21 PageID #: 15




and then not doing so, State Farm has violated Sections 17.46(b)(5), (7), (12), (24) and 17.50(a)

(3) - (4) of the DTPA.

       24.     State Farm's actions, as described herein, are unconscionable in that it took

advantage of Plaintiff's lack of knowledge, ability, and experience to a grossly unfair degree.

State Farm's unconscionable conduct gives Plaintiff the right to relief under Section 17.50(a)(3)

of the DTPA.

       25.     State Farm's conduct, acts, omissions, and failures, as described in this Original

Petition, are violations of Chapter 541 of the Texas Insurance Code and are unfair practices in the

business of insurance in violation of Section 17.50(a)(4) of the DTPA.

       26.     Plaintiff is a consumer, as defined under the DTPA, who purchased insurance

products and services from State Farm. Plaintiff relied upon the foregoing false, misleading, and

deceptive acts or practices conducted by State Farm to its detriment. As a direct and proximate

result of State Farm's collective acts and conduct, Plaintiff has been damaged in an amount in

excess of the minimum jurisdictional limits of this Court, for which Plaintiff now sues. All of the

above-described acts, omissions, and failures of State Farm are a producing cause of Plaintiff s

damages that are described in this Original Petition.

       27.     As a result of State Farm's collective actions and conduct were committed

knowingly and intentionally, Plaintiff is entitled to recover, in addition to all damages described

herein, mental anguish damages and additional penalty damages, in an amount not to exceed

three times such actual damages, for State Farm having knowingly committed its conduct.

Additionally, Plaintiff is ultimately entitled to recover damages in an amount not to exceed three




  PLAINTIFF MEMBERS ONLY DENTAL DB/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                    Page 6
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 10 of 21 PageID #: 16




times the amount of inental anguish and actual damages due to State Farm having intentionally

committed such conduct.

        28.     As a result of State Farm's unconscionable, misleading, and deceptive actions and

conduct, Plaintiff has been forced to retain the legal services of the undersigned attorneys to

protect and pursue these claims on its behalf. Accordingly, Plaintiff also seeks to recover its costs

and reasonable and necessary attorneys' fees as permitted under Section 17.50(d) of the Texas

Business & Commerce Code, as well as any other such damages to which Plaintiff may show

itself to be justly entitled at law and in equity.

                       3. VIOLATIONS OF TEXAS INSURANCE CODE

A. SECTION 541

        29.     State Farm's actions constitute numerous violations of the Texas Insurance Code,

including Sections 541.051, 541.060(a) and 541.061. Under Section 541.051, State Farm

committed the following unfair and deceptive acts or practices in the business of insurance:

                541. O51(1) (A) - Making statements misrepresenting the terms of the Policy; and

                541.051(1) (B) - Making statements misrepresenting the benefits of the Policy.

        30.     Continuing, in violation of Section 541.060(a), State Farm engaged in certain

unfair settlement practices with respect to a claim by an insured that include the following:

                541.060(a)(1) - Misrepresenting a material fact or policy provision relating to
                coverage;

                541.060(a)(2)(A) - Failing to make prompt, fair, and equitable settlement of a
                claim after the insurer's liability is established;

                541.060(a)(3) - Failing to promptly provide a reasonable explanation of the basis
                for denial of a claim or for the offer of a compromise settlement;



  PLAINTIFF MEMBERS ONLY DENTAL DB/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                    Page 7
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 11 of 21 PageID #: 17




              541.060(a)(4)(A) - Failing to affirm or deny coverage of a claim or to submit a
              reservation of rights within reasonable time;

              541.060(a)(5) - Refusing, failing, or delaying an offer of settlement under
              applicable first-party coverage on the basis that other coverage may be available
              or that other parties may be liable for damages, unless specifically provided in the
              Policy; and

              541.060(a)(7) - Refusing to pay a claim without conducting a reasonable
              investigation of the details of the claim.

       31.    Further, State Farm violated Section 541.061 of the Texas Insurance Code, by

committing unfair and deceptive acts or practices in the business of insurance to misrepresent an

insurance policy by:

              541. 061(1) - Making an untrue statement of material fact;

              541. 061(2) - Failing to state a material fact necessary to make other statements
              made not misleading, considering the circumstances under which the statements
              were made;

              541.061(3) - Making a statement in a manner that would mislead a reasonably
               prudent person to a false conclusion of a material fact; and

               541. 061(S) - Failing to disclose a matter required by law to be disclosed,
               including failing to make a disclosure in accordance with another provision of this
               code.

B. SECTION 542

       32.     State Farm's actions constitute numerous violations of Chapter 542 of the Texas

Insurance Code, including but not limited to, Sections 542.003 and 542.055 - 542.060. Section

542.003 of the Texas Insurance Code expressly prohibits certain unfair settlement practices as

they relate to claims by insured parties of insurance policies. Based upon the conduct of State

Farm to date, State Farm has thus far committed the following prohibited practices:

               542.003(b)(1) - Knowingly misrepresenting to a claimant pertinent facts or
               policy provisions relating to coverage at issue;
  PLAINTIFF MEMBERS ONLY DENTAL D/B/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                     Page 8
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 12 of 21 PageID #: 18




              542.003(b)(2) - Failing to acknowledge with reasonable promptness pertinent
              communications relating to a claim arising under the Policy;

              542.003(b)(3) - Failing to adopt and implement reasonable standards for the
              prompt investigation of claims arising under the insurer's policies;

              542.003(b)(4) - Not attempting in good faith to effect a prompt, fair, and
              equitable settlement of a claim submitted in which liability has become
              reasonably clear; and

              542.003(b)(5) - Compelling Plaintiff, a policyholder, to institute a suit to recover
              the amount due under the Policy by offering substantially less than the amount
              ultimately recovered in a suit brought by Plaintiff.

       33.     State Farm has violated Sections 542.055 - 542.058 of Chapter 542 of the Texas

Insurance Code in its failure to adhere to the statutorily-prescribed deadlines in the handling,

adjustment and payment of insurance claims. More specifically, State Farm coinmitted the

following violations:

              542.055(a)(1) - Failing to acknowledge receipt of Plaintiff's claim within 15 days
              after State Farm received notice of Plaintiff's claim;

              542.055(a)(2) - Failing to commence an investigation of Plaintiff's claim within
              15 days after State Farm received notice of Plaintiff's claim;

              542.055(a)(3) - Failing to request from the Plaintiff all items, statements, and
              forms that State Farm reasonably believes, at the time, was required from
              Plaintiff, within 15 days after State Farm received notice of Plaintiff's claim;

              542.056(a) - Failing to notify Plaintiff in writing of acceptance or rejection of a
              claim not later than the 15th business day after the date State Farm received all
              items, statements, and forms required for State Farm to secure final proof of loss;
              and

              542. 058(a) - Failing to, after receiving all items, statements, and forms reasonably
              requested and required under Section 542.055, State Farm delayed payment of the
              claim for a period exceeding the period more than 60 days.




  PLAINTIFF MEMBERS ONLY DENTAL D/B/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                     Page 9
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 13 of 21 PageID #: 19




       34.     As a result of the above-referenced violations and acts committed by State Farm,

and in accordance with Section 542.060 of the Texas Insurance Code, State Farm is liable to pay

Plaintiff, in addition to the amount of the claim, simple interest on the amount of the claim as

damages each year at the rate determined on the date of judgment by adding five percent to the

interest rate determined under Section 304.003, Finance Code, together with reasonable and

necessary attorney's fees. Plaintiff is also entitled to prejudgment interest on the amount of the

claim, as provided by law. Interest awarded under this subsection as damages accrues beginning

on the date the claim was required to be paid.

       35.     Since a violation of the Texas Insurance Code is a direct violation of the DTPA,

and because State Farm's actions and conduct were committed knowingly and intentionally..

Plaintiff is entitled to recover, in addition to all damages described herein, mental anguish

damages and additional damages in an amount not to exceed three times the amount of actual

damages, for State Farm having knowingly committed such conduct.

       36.     Additionally, Plaintiff is entitled to recover damages in an amount not to exceed

three times the amount of inental and actual damages for State Farm having intentionally

committed such conduct.

       37.     As a result of State Farm's Texas Insurance Code violations, Plaintiff has been

forced to retain the legal services of the undersigned attorneys to protect and pursue these claims

on its behalf. Accordingly, Plaintiff also seeks to recover its court costs, reasonable and necessary

attorneys' fees as permitted under Section 17.50(d) of the Texas Business & Commerce Code or

Section 541.152 of the Texas Insurance Code and any other such damages to which Plaintiff may

show itself justly entitled by law and in equity.



  PLAINTIFF MEMBERS ONLY DENTAL D/B/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                               Page 10
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 14 of 21 PageID #: 20




 4. BREACH OF THE COMMON LAW DUTY OF GOOD-FAITH AND FAIR DEALING

         38.    State Farm has breached its common law duty of good faith and fair dealing by

failing to pay Plaintiff's claim when liability had become clear, inadequately adjusting Plaintiff's

claim and failing to conduct a reasonable investigation to determine whether there was a

reasonable basis for State Farm's coverage decision.

                                          VI.
                                  WAIVER AND ESTOPPEL

         39.    Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

         40.    State Farm has waived and is estopped from asserting any defenses, conditions,

exclusions, or exceptions to coverage not contained in any Reservation of Rights or denial letters

to Plaintiff.

                                              VII.
                                           DAIVIAGES

         41.    State Farm's acts have been the producing and/or proximate cause of damage to

Plaintiff, and Plaintiff seeks an amount in excess of the minimum jurisdictional limits of this

Court.

         42.    Pursuant to Texas Insurance Code § 862.053(a), a"fire insurance policy, in case

of a total loss by fire of property insured, shall be held and considered to be a liquidated demand

against the company for the full amount of such policy." Plaintiff seeks this liquidated demand

amount along with other damages proximately caused by State Farm's conduct as outline below.




   PLAINTIFF MEMBERS ONLY DENTAL D/B/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                     Page 11
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 15 of 21 PageID #: 21




       43.     As stated above, since this loss suffered by Plaintiff is a total loss, Plaintiff seeks

monetary relief of more than $1,000,000, including damages of any kind, penalties, costs,

expenses, pre judgment interest, and attorney fees.

       44.     Furthermore, State Farm's conduct was committed knowingly and intentionally.

Accordingly, State Farm is liable for additional damages under Section 17.50(b)(1) of the DTPA,

as well as all operative provisions of the Texas Insurance Code. Plaintiff is, thus, clearly entitled

to statutory penalty interest damages allowed by Section 542.060 of the Texas Insurance Code.

                                           VIII.
                                       ATTORNEY FEES

       45.     In addition, Plaintiff is entitled to all reasonable and necessary attorneys' fees

pursuant to the Texas Insurance Code, DTPA, and sections 38.001-.005 of the Civil Practice and

Remedies Code.

       46.     Plaintiff seeks attorney fees on a contingency fee basis. If the attorney fees must

be broken down into an hourly rate, Plaintiff seeks attorney fees at $350 per hour.

       47.     Attorney's fees are awarded to the party as part of the damages owed by an

insurance company that violates Chapter 542 of the Texas Insurance Code. We believe it

consistent with the statute's purpose to require the insurer to pay a contingency fee, which may

be greater than an hourly fee. The spectre of large attorney's fees serves as additional incentive to

the insurance company to respond promptly and diligently to its insured's claims. Mid-Century

Ins. Co. u Barclay, 880 S.W.2d 807 (Tex. App. 1994).




  PLAINTIFF MEMBERS ONLY DENTAL D/B/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                    Page 12
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 16 of 21 PageID #: 22




                                                IX.
                                           JURY DEMAND

       48.         Plaintiff demands a jury trial and tenders the appropriate fee with this Original

Petition.

                                       X.
                   WRITTEN DISCOVERY PROPOUNDED TO STATE FARM

A. REQUEST FOR DISCLOSURE

        49.        Pursuant to the Texas Rules of Civil Procedure, Plaintiff requests that State Farm

disclose all information and/or material as required by Rule 194.2, paragraphs (a) through (1),

and to do so within 50 days of this request.

B. REQUEST FOR PRODUCTION

        50.        Pursuant to the Texas Rules of Civil Procedure, Plaintiff propounds the following

Requests for Production:

             a.     Please produce State Farm complete claim files from the home, regional, local
            offices, and third party adjusters/adjusting firms regarding the claims that are the
            subject of this matter, including copies of the file jackets, "field" files and notes, and
            drafts of documents contained in the file for the premises relating to or arising out of
            Plaintiff's underlying claim;

              b.     Please produce the CV of the individual responding to these discovery requests;

             C.    Please produce the underwriting files referring or relating in any way to the
            Policy at issue in this action, including the file folders in which the underwriting
            documents are kept and drafts of all documents in the file;

              d.    Please produce certified copy of the Policy pertaining to the claims involved in
            this suit;

              e.    Please produce the electronic diary, including the electronic and paper notes
            made by State Farm claims personnel, contractors, and third party adjusters/adjusting
            firms relating to the Plaintiff's claims;



   PLAINTIFF MEMBERS ONLY DENTAL D/B/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                     Page 13
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 17 of 21 PageID #: 23




           f.    Please produce all emails and other forms of communication by and between all
         parties in this matter relating to the underlying event, claims or the Property, including
         communications with the dental device manufacturers and fire investigators, which is
         the subject of this suit;

           g.   Please produce all adjusting reports, estimates, cause or origin investigation
         findings, dental device manufacturer testings, fmdings, and appraisals prepared
         concerning Plaintiff's underlying claim;

          h.     Please produce the field notes, measurements and files maintained by the
         adjuster(s), investigators and engineers who physically inspected the subject Property;

          i.     Please produce the emails, instant messages and internal correspondence
         pertaining to Plaintiff's underlying claim(s); and

          j.     Please produce the videotapes, photographs and recordings of Plaintiff or
         Plaintiff's property, regardless of whether State Fann intends to offer these items into
         evidence at trial.

C. INTERROGATORIES

       51.        Pursuant to the Texas Rules of Civil Procedure, Plaintiffpropounds the following

Interrogatories:

           a.       Please identify any person State Farm expects to call to testify at the time of
         trial;

          b.   Identify the individual(s) responding to these discovery requests on behalf of
         Defendant, including his or her naine, current occupation, and role in the claim;

          C.     Please identify the persons involved in the investigation and handling of
         Plaintiff's claims for insurance benefits arising from damage relating to the underlying
         event, claims or the Property, which is the subject of this suit, and include a brief
         description of the involvement of each person identified, their employer, and the date(s)
         of such involvement;

           d.    Please identify the persons involved in the investigation into the cause and
         origin of the fire and include a brief description of the involvement of each person
         identified, their employer, the date(s) of such involvement and a description of their
         involvement;




  PLAINTIFF MEMBERS ONLY DENTAL D/B/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                    Page 14
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 18 of 21 PageID #: 24




         e.    If State Farm or State Farm's representatives performed any investigative steps
       in addition to what is reflected in the claims file, please generally describe those
       investigative steps conducted by State Farm or any of State Farm's representatives with
       respect to the facts surrounding the circumstances of the subject loss. Identify the
       persons involved in each step;

         f.    Please identify by date, author, and result, the estimates, appraisals,
       engineering, cause and/origin and other reports generated as a result of State Farm's
       investigation or third party investigations State Farm has notice of;

        g.    Please state the following concerning notice of claims and timing of payment:

                    i.     The date and manner in which State Farm received notice of the
                           claim;
                    ii.    The date and manner in which State Farm acknowledged
                           receipt of the claim;
                    iii.   The date and manner in which State Farm commenced
                           investigation of the claim;
                    iv.    The date and manner in which State Farm requested from the
                           claimant all items, statements, and forms that State Farm
                           reasonably believed, at the time, would be required from the
                           claimant;
                    V.     The date and manner State Farm's investigation was complete
                           and its coverage decision made and
                    vi.    The date and manner in which State Farm notified the claimant
                           in writing of the acceptance or rejection of the claim.

        h.   Please identify by date, amount and reason, the insurance proceed payments
       made by State Farm, or on State Farm's behalf, to the Plaintiff;

         i.    Have Plaintiff's claims for insurance benefits been rejected or denied in full or
       in part? If so, state the reasons for rejecting/denying the claim and when Plaintiff was
       notified of said coverage decision;

        j.    The date State Farm reasonably anticipated litigation;

         k.    Have any documents (including those maintained electronically) relating to the
       investigation or handling of Plaintiff's claims for insurance benefits been destroyed or
       disposed of? If so, please identify what, when and why the document was destroyed,
       and describe State Fann's document retention policy;

        1.    Does State Farm contend that the insured premises was damaged by a fire and/
       or any excluded peril? If so, state the general factual basis for this contention;

 PLAINTIFF MEMBERS ONLY DENTAL D/B/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                   Page 15
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 19 of 21 PageID #: 25




          m. Does State Farm contend that any act or omission by the Plaintiff voided,
         nullified, waived or breached the Policy in any way? If so, state the general factual
         basis for this contention;

           n.    Does State Farm contend that the Plaintiff failed to satisfy any condition
         precedent or covenant of the Policy in any way? If so, state the general factual basis
         for this contention;

           o.    The conditions precedent, if any, you contend Plaintiff has not satisfied under
         the Policy;

           p.   How is the performance of the adjuster(s) involved in handling Plaintiff's
         claims evaluated? State the following:

                       i.     What performance measures are used; and
                       ii.    Describe State Farm's bonus or incentive plan for adjusters.

                                         XI.
                                CONCLUSION AND PRAYER

       52.     Plaintiff prays that judgment be entered against State Farm Lloyds, and that

Plaintiff be awarded all of its actual damages, consequential damages, prejudgment interest,

additional statutory damages, post judgment interest, reasonable and necessary attorney fees,

court costs and for all such other relief, general or specific, in law or in equity, whether pled or

un-pled within this Original Petition.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays it be awarded all such relief

to which it is due as a result of the acts of State Farm Lloyds, and for all such other relief to .

which Plaintiff may be justly entitled.




  PLAINTIFF MEMBERS ONLY DENTAL DB/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                    Page 16
Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 20 of 21 PageID #: 26




                                   Respectfully submitted,

                                   TIIE Voss LAw FiRM, P.C.

                                   /s/ C. Brvan Beverlv
                                   C. Bryan Beverly
                                   Texas Bar No. 24082688
                                   The Voss Law Center
                                   26619 Interstate 45 South
                                   The Woodlands, Texas 77380
                                   Telephone: (713) 861-0015
                                   Facsimile: (713) 861-0021
                                   bryangvosslawfirm.com

                                   ATTORNEY FOR PLAINTIFF




 PLAINTIFF MEMBERS ONLY DENTAL D/B/A BELLA VITA DENTISTRY'S ORIGINAL PETITION
                                   Page 17
                    Case 4:19-cv-00437 Document 1-2 Filed 06/13/19 Page 21 of 21 PageID #: 27   ~ -- --         --- - - _------ -
                                                                                                          149251 fR-

                                                                                                                             f               V ~
                                                                                                [                            II ••~•         'an c
                                                                                                                                             A• `~


                                             bINIIAIIININIaIIIbNIIIIINid~l                      "%                           ' ' •~ n~nN~I,i

     DVA CONSULTING SERVICES               ,o.e 0600 000a 1e84 09=0                                   ~ • L=~'~.-'+-_        `~_^^.--~ 5ln
                                                                                                                                             m3 I
                                                                                                ~.~                     ,~
    106 JACORS IYfEAD011V DRIVE
          CONROE, TX 77384




                                      Slate Farni Lloyzls
                                      c/o Corporation Service Comhany
                                      211 East 7th Street, Suite 620
                                      Austin, TX 78701




r
